Curia, per Johnston, Ch.
It is impossible to sustain this bill, without abrogating the express and well understood contract of the parties. There is no fraud or mistake in the case. The stipulations were entered into, with a full comprehension of the facts. It was understood that Madame Labatut was living, and might, by possibility, set *426up a claim for dower in case she should survive her hus» band; and the contract was made to secure Dr. Schmidt against all danger from that claim,
It is a very doubtful question, whether she may not hereafter entitle herself to dower, by becoming a natural» ized citizen. The question is very well discussed in the case of Priest vs. Cummings, referred to by the Chancellor, It nnay be, that the uniform current of authorities, asserting the retro-active efficacy of naturalization in England, refers to the express terms of the Acts of Parlia* ment; and that naturalization by judicial proceedings under the Acts of Congress, may have a different effect, On this poipt, it is not necessary to give any opinion here,
It is impossible to determine this point so as to conclude Madame Labatut, -without making her a party. That cam not be done. Her’s is yet a merely contingent interest. No right of dower has yet accrued, or may ever accrue, to her. Nor can she be called on to elect between that right, and such other rights as the law may cast upon her, until her husband’s death ; when she can exercise her discretion most beneficially to herself, under the circumstances which will then actually present themselves to her con» sideration.
She cannot be concluded, either as to law or facts, unless she were a party here, and as she cannot be effectually made a party or concluded, we have no right to strip Dr, Schmidt of the indemnity, for which he has expressly stipulated. We cannot set aside the express contract, nor change its terms, nor take away the security which it confers on the purchaser, unless we had it in our power to give him an equal security, by a decree, protecting him against the claim of the supposed dowress.
It is ordered that the decree be reversed, and the bill dismissed with costs,
Harper and Dunkin, Chancellors, concurred.
Johnson, Oh, I still entertain the opinion expressed in the Circuit Court decree, and dissent from this opinion,